Title: Enclosure: Certificate of Henry Remsen and David Gelston, 11 January 1812
From: Remsen, Henry,Gelston, David
To: 


            
		  
		  
		  
		  
		  We have seen Mr Jefferson’s name to a subscription for publishing a new Encyclopædia or Universal Dictionary of Arts & Sciences by John Low. It is the first on the subscription and we think it genuine. New York 
                  January 11th 1812
            
              
                Henry Remsen
              
              
                
                  David Gelston
              
            
          